Citation Nr: 0727210	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), including as secondary to service-connected post-
traumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to November 1969.  He received the Purple Heart 
Medal for wounds received while serving in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2005 and September 2006 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for CAD secondary to diabetes mellitus and PTSD.  In June 
2007, the veteran testified at a hearing before the 
undersigned using video-conferencing technology.  


FINDING OF FACT

The veteran's CAD did not originate in service, did not 
manifest to a compensable degree within one year following 
his separation from service, and is not a result of, or 
aggravated by, his service-connected PTSD or diabetes.  


CONCLUSION OF LAW

The veteran's CAD was not incurred or aggravated during 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 
52,747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in February 2005 and 
July 2006.  The letters provided him with notice of the 
evidence necessary to support his claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letters also specifically requested 
that he submit any evidence in his possession pertaining to 
his claim.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The July 2006 letter along with a January 2007 letter also 
provided notice on the rating and effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in February 2005 
and July 2006, prior to the RO's initial decisions in May 
2005 and September 2006.  There was a timing deficiency with 
regard to the rating and effective date elements notice sent 
in July 2006, after the May 2005 decision.  Inasmuch as the 
claim is being denied, and no effective date or rating is 
being set, the timing deficiency is not prejudicial.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
private medical records from Dr. Vile dated from 1997 to 
2005.  

In addition, a VA examination was provided in December 2004 
and VA medical opinions were provided in December 2004 and 
July 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

At the June 2007 hearing, the veteran said that he had an 
authorization form to obtain records from Dr. Vile and a 
waiver of initial consideration by the RO of any records 
obtained.  He also said that he wanted to obtain a medical 
opinion from Dr. Vile linking his service-connected 
disabilities to his heart condition (Hearing Transcript, pg. 
4).  The record was left open for 60 days to allow him to 
submit these materials, but he failed to do so, nor did he 
submit releases for VA to obtain records from Dr. Vile.  
There is no other reported evidence that needs to be 
obtained.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arteriosclerosis and 
organic heart disease, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen.  71 Fed. Reg. 52, 
747.

Legal Analysis

The veteran contends that his heart condition is secondary to 
or has been aggravated by his service-connected diabetes and 
PTSD.  His SMRs do not indicate, nor does he allege, that his 
heart condition was incurred during his military service or 
within one year after he separated from service.

The report of a January 1990 VA examination indicates the 
veteran was diagnosed with PTSD with chronic depressive 
features and alcoholism.  Later that month, service 
connection was granted for PTSD and a 10 percent rating was 
assigned.  In April 2002, the rating was increased to 30 
percent.  In June 2002, a 100 percent rating was assigned 
during a period of hospitalization, and in September 2002, a 
70 percent rating was assigned.  

The private medical records from Dr. Vile indicate the 
veteran had a heart attack in 1997 and underwent a coronary 
artery bypass graft for severe CAD.  It was noted that the 
veteran had a history of heavy drinking and smoking three 
packs of tobacco cigarettes per day.  He was also diagnosed 
with chronic obstructive pulmonary disease (COPD).  A 
September 1999 record indicates his CAD was clinically 
improving. In November 2000, he reported no chest pain; 
shortness of breath was noted as secondary to lung disease.  
Follow-up records through January 2005 indicate the veteran 
was stable from a cardiac standpoint, although he was 
encouraged to stop smoking and drinking.  A September 2004 
note indicates he had no significant cardiovascular 
complaints and had been recently diagnosed with diabetes.

There is no indication the veteran's PTSD caused CAD or his 
1997 heart attack.  While his alcoholism has been associated 
with PTSD, and a history of heavy drinking was noted at the 
time of the initial treatment by Dr. Vile, there is no 
competent opinion that alcohol consumption played any role in 
the development of CAD.  Moreover, service connection would 
not be available for physical disability that is secondary to 
abuse of alcohol.  38 U.S.C.A. § 1110; Allen v. Principi, 237 
F. 3d 1368 (Fed. Cir. 2001).  

There is also no evidence that PTSD aggravated the veteran's 
CAD.  In fact, the evidence shows that the veteran's PTSD 
symptoms worsened in 2002, yet his cardiovascular condition 
has remained stable since 1998.  In July 2006, a VA physician 
stated that he knew of no medical literature that posed PTSD 
to be a risk factor for occlusive arterial disease, including 
CAD.  The doctor believed the veteran's PTSD was not at all 
likely related to the CAD.  

The report of a December 2004 VA examination indicates the 
veteran said he had been diagnosed with diabetes in August 
2004.  He was being treated with Acarbose and placed on a 
2000-calorie diet.  The examiner opined that he could not 
attribute the CAD to the presence of diabetes as the CAD 
preceded the diabetes by many years.  In addition, the 
evidence does not show that diabetes has aggravated his CAD.  
As mentioned, Dr. Vile's records indicate the veteran's 
cardiac condition has remained stable since 1998, even after 
he was diagnosed with diabetes in 2004. 

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service - including by way of a service-connected 
disability.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his CAD to 
his service-connected PTSD or diabetes.  Id.  The only 
competent medical evidence of record indicates his CAD is 
unrelated to his PTSD and diabetes.  

For these reasons, the claim for service connection for CAD 
must be denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for CAD, including as 
secondary to service-connected PTSD and diabetes, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


